Filed 5/7/14 P. v. Cordova CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E059350

v.                                                                       (Super.Ct.No. FSB705057)

DENNIS CORDOVA,                                                          OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. J. David Mazurek,

Judge. Affirmed.

         Helen Simkins Irza, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Dennis Cordova was sentenced to time served and 24 months of

probation and ordered to pay $32,690 in restitution after pleading guilty to misdemeanor




                                                             1
theft by false pretenses. (Pen. Code, § 532, subd. (a).)1 Defendant lied to the Veteran’s

Administration about his physical disability in order to obtain free rides to medical

appointments. Defendant appeals from the trial court’s denial of his petition for coram

nobis, in which he sought to vacate the plea agreement and withdraw his guilty plea on

the ground that the prescription medication Seroquel he was taking at the time of the plea

impaired his ability to think rationally. As discussed below, we affirm the trial court’s

ruling on the petition.

                                   FACTS AND PROCEDURE

       From 2005 to 2007, defendant received free transportation from his home in Kern

County to medical appointments at the Veterans Affairs Medical Center in Loma Linda.

Defendant obtained this service fraudulently by telling his doctor, and later a nurse who

called to confirm his eligibility, that he was wheelchair bound. Defendant’s medical file

documented problems with defendant’s knees and joints that would have affected his

mobility.

       On December 14, 2007, the People filed a felony complaint alleging defendant

committed theft by false pretences. Defendant was arraigned on that charge on January

24, 2008 and pled not guilty.

       On October 2, 2008, defense counsel expressed doubt about defendant’s

competency to stand trial and requested a section 1368 evaluation. The trial court

granted the request. On May 15, 2009, the trial court declared defendant incompetent


       1    All further statutory references are to the Penal Code unless otherwise indicated.


                                               2
and suspended the criminal proceedings. On August 26, 2010, the trial court ordered

defendant committed to Patton State Hospital for treatment.

       On May 27, 2011, the trial court found that defendant had been restored to mental

competence and reinstated the criminal proceedings.

       The preliminary hearing took place on June 15, 2011. A special agent for the

Department of Veterans Affairs testified that one of defendant’s neighbors contacted his

office to report that defendant “was faking his disability and was not wheelchair bound.”

The neighbor stated defendant used crutches to get around but drove on a daily basis, was

physically active when maintaining his property, and only acted disabled when it was

time to get his free ride to medical appointments. In November 2007, the special agent

went to defendant’s home on the pretext of being a potential purchaser of the home and

observed defendant driving and moving around quickly on his crutches. The special

agent contacted the transportation manager for Loma Linda Hospital, who found that

defendant had received 97 trips to and from the VA hospital between October 2005 and

November 2007 at a total cost of $32,690, or about $340 per trip.

       On September 8, 2011, defendant pled guilty to the lesser-included charge of

misdemeanor theft by false pretenses. The court sentenced defendant, as agreed in the

plea agreement, to 379 days of time served and 24 months of probation, with $32,690 in

victim restitution.

       On August 10, 2012, defendant filed an in pro per petition for writ of coram nobis

seeking to vacate the plea bargain agreement and withdraw his guilty plea. The basis for

the petition was that he was heavily medicated and unable to think rationally at the time


                                            3
he signed the plea agreement because he had been taking Seroquel. The court found a

prima facie case for relief and appointed the public defender to represent defendant.

       The People filed their opposition on May 17, 2013. The People argued the

petition should be denied because both defendant and the court were aware that defendant

was being given Seroquel at the time of the guilty plea and the Seroquel was in fact

beneficial to defendant because it made him competent to stand trial.

       The trial court held a hearing on defendant’s petition on July 3, 2013. The court

concluded that the Seroquel had helped defendant regain his competency, that the dosage

was within therapeutic levels, and that the day after the plea a psychiatrist examined

defendant and found his mental status and judgment to be good.

       This appeal followed.

                                       DISCUSSION


       We appointed counsel to represent defendant on appeal. After examination of the

record, counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d

436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case, a

summary of the facts and potential arguable issues, and requesting this court conduct an

independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no arguable issues.




                                             4
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                               RAMIREZ
                                                         P. J.


We concur:

HOLLENHORST
                       J.

MILLER
                       J.




                                     5